           Case 1:19-cv-11128-CM Document 7 Filed 04/01/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT W. JOHNSON,
                             Plaintiff,
                                                                     19-CV-11128 (CM)
                     -against-
NEW YORK STATE DEPARTMENT OF                                       BAR ORDER UNDER
TRANSPORTATION (NYSDOT); NEW YORK                                    28 U.S.C. § 1651
STATE; ADESA CORPORATION,
                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       On December 2, 2019, Plaintiff filed this action pro se. On January 27, 2020, the Court

dismissed the action without prejudice for lack of venue. See 28 U.S.C. § 1406(a). The Court

also noted that Plaintiff had filed numerous other cases here and in other federal district courts

arising out of a January 28, 2017 car accident in Buffalo, New York, and ordered Plaintiff to

show cause within thirty days why he should not be barred from filing further actions in forma

pauperis (IFP) in this Court without prior permission.

       Plaintiff did not file a declaration as directed, but instead, on February 10, 2020, he filed

a notice of appeal. On February 3, 2021, Plaintiff filed a motion to proceed IFP on appeal. On

February 4, 2021, the Second Circuit notified Plaintiff that his motion to proceed IFP on appeal

was defective, and that court granted Plaintiff until February 25, 2021, to cure the defect.

Because Plaintiff failed to cure the defect, by Mandate dated March 10, 2021, the United States

Court of Appeals for the Second Circuit dismissed the appeal for Plaintiff’s failure to properly
             Case 1:19-cv-11128-CM Document 7 Filed 04/01/21 Page 2 of 3




move for permission to proceed IFP or pay the filing fee. Johnson v. New York State Dep’t of

Trans., No. 20-3937 (2d Cir. Mar. 10, 2021). 1

       Because Plaintiff has not filed a declaration to assert arguments against imposing the bar

order, Plaintiff is barred from filing any further actions IFP in this Court unless he first obtains

permission from this Court to do so. 2

                                          CONCLUSION

       The Court bars Plaintiff from filing future civil actions IFP in this Court without first

obtaining from the Court leave to file. See 28 U.S.C. § 1651. Plaintiff must attach a copy of his

proposed complaint and a copy of this order to any motion seeking leave to file. The motion

must be filed with the Pro Se Intake Unit of this Court. If Plaintiff violates this order and files an

action without filing a motion for leave to file, the Court will dismiss the action for failure to

comply with this order.

       Plaintiff is further warned that the continued submission of frivolous documents may

result in the imposition of additional sanctions, including monetary penalties. See id.

       The Clerk is directed to close this action.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.




       1
           The reason for the Second Circuit’s one-year delay in processing Plaintiff’s appeal is
unclear.
       2
         Plaintiff has been previously barred from filing IFP actions in this Court. By order dated
July 12, 2020, the Hon. Gregory H. Woods barred Plaintiff, as of November 5, 2019, from filing
any further actions IFP in this Court unless he first obtains permission from this Court to do so.
See Johnson v. O’Hagan Wolf, ECF 1:19-CV-7337, 8 (S.D.N.Y. July 12, 2020).

                                                  2
          Case 1:19-cv-11128-CM Document 7 Filed 04/01/21 Page 3 of 3




Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   April 1, 2021
         New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               3
